Exhibit Daybreak Elects James F. Meara to Board of Directors SPOKANE, Wash.,March 25, 2008 Daybreak Oil and Gas, Inc. (OTC Bulletin Board: DBRM) (“Daybreak” or the “Company”), a Washington corporation, today announced the election of James F. Meara to its board of directors, effective March 24, 2008.The addition of Mr. Meara expands the size of the Company's board to four members. From 1980 through December 2007, Mr. Meara was employed with Marathon Oil Corporation (NYSE: MRO), a Houston-based company engaged in the worldwide exploration and production of crude oil and natural gas, as well as the domestic refining, marketing and transportation of petroleum products. During his 27 year tenure with Marathon, Mr. Meara moved through a series of posts in the tax department, becoming Manager of Tax Audit Systems and Planning in 1988, and in 1995, he was named Commercial Director of Sakhalin Energy in Moscow, Russia. From 2000, Mr.
